              Case 3:17-cv-05760-BHS Document 159 Filed 03/29/19 Page 1 of 4



                                                                HONORABLE BENJAMIN H. SETTLE

 2

 3

 4


 5

 6                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 7                                         AT TACOMA
 8
     HP TUNERS, LLC, a Nevada limited liability)
 9
     company,                                   )          CASE NO. 3:17-cv-05760-BHS
                                                )
10                    Plaintiff,                )          DECLARATION OF ANDREW P.
                                                )          BLElMAN, ESQ. IN SUPPORT OF
11         vs.                                  )          PLAINTIFF'S PETITION FOR FEES
                                                       )
12   KEVIN SYKES-BONNETT       and SYKED)
     ECU     TUNING     INCORPORATED,     a)
l3   Washington   corporation, and    JOHN)
     MARTINSON,                            )
14

                             Defendants.
15

16
              I, Andrew P. Bleiman, Esq., hereby declare as follows:
17
              1.     I am of legal age, have personal knowledge of the facts provided herein and, if
18
     called as a witness, could and would testify competently to those facts.
19
              2.      I am a licensed attorney in the State of Illinois and am a member in good standing
20
     of the Illinois bar.
21
              3.      I have been a licensed attorney in the State of Illinois since 1998.
22
              4.     I have been admitted to practice in connection with this matter on a pro hac vice
23

24   basis.

25            5.      I am a partner with the firm of Marks & Klein, LLP.


     DECLARATION OF ANDREW P. BLEIMAN, ESQ.
                                                                          Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
     SUBMITTED IN SUPPORT OF PLAINTIFF'S        PETITION                          211 E. McLoughlin Boulevard, Suite 100
     FOR FEES - page I                                                                                       PO Box 611
                                                                                              Vancouver, WA 98666-0611
                                                                                                          (360) 750-7547
             Case 3:17-cv-05760-BHS Document 159 Filed 03/29/19 Page 2 of 4



             6.     I am counsel to HP Tuners, LLC in connection with this matter.

 2           7.     This Declaration is submitted in support of Plaintiff's Petition for Fees as allowed
 3
     by this Court in its Order Granting Plaintiffs   Motion for Sanctions and Scheduling Fee Petition
 4
     (Docket No. 155).
 5
             8.     Attached as Exhibit A is a detailing listing of the work performed by Marks &
 6
     Klein, LLP attorneys in connection with bringing the sanctions motion (Docket No. 124) and
 7
     responding to Defendants' motion for temporary restraining order (Docket No. 69).
 8
             9.     In addition to the services that I performed, Katherine ("Katie") L. Harris is an
 9

     attorney with our firm who performed legal services in connection with the preparation of the
10

11   motion for sanctions.

12           10.    Exhibit A details the (a) the date work was performed; (b) the lawyer performing

13   such work; (c) a description of the tasks performed; (d) the amount of time spent on such tasks;

14   (e) the hourly rate for the attorney; and (f) the amount of fees associated with and requested for

15
     such tasks.
16           11.    The hourly rate of $350.00 per hour for attorney time in connection with this
17
     matter is reasonable and customary for complex commercial litigation services of this type.
18
             12.    The total amount of attorneys'      fees incurred by Plaintiff in connection with
19
     bringing the sanctions motion (Docket No. 124) and responding to Defendants'                    motion for
20
     temporary restraining order (Docket No. 69) is $20,125.00, which is comprised of $6,405.00 of
21
     attorneys' fees incurred in connection with responding to Defendants'           motion for temporary
22
     restraining order and $13,720.00 in connection with bringing the sanctions motion.

24           13.    In accordance with the Court's Order (Docket No. 155), the requested amount

25   herein does not include any time spent attending or participating             in the hearing on the


     DECLARATION OF ANDREW P. BLEIMAN, ESQ.
                                                                       HeurJin, Potter, Jahn, Leatham & Holtmann, P.S.
     SUBMITTED IN SUPPORT OF PLAINTIFF'S PETITION                              211 E. McLoughlin Boulevard, Suite 100
     FOR FEES - page 2                                                                                     PO Box 611
                                                                                           Vancouver, WA 98666-0611
                                                                                                        (360) 750-7547
                 Case 3:17-cv-05760-BHS Document 159 Filed 03/29/19 Page 3 of 4



     Defendants' motion, any time spent in connection with preparing the order in connection with

 2   the Defendants' motion or any time spent communicating with opposing counsel in connection
 3
     with the preparation of the order.
 4
             14.      The amount requested     herein also does not include the costs incurred in
 5
     connection with legal research (e.g. Lexis) performed as we were unable to precisely determine
 6
     the portion of such costs directly attributable to bringing the sanctions motion and responding to
 7
     Defendants' motion for temporary restraining order. Consequently, these amounts have not been
 8
     included.
 9

             15.      Plaintiff HP Tuners LLC has paid the attorneys' fees incurred in connection with
10

II   bringing the sanctions motion and responding to Defendants' motion for temporary restraining

12   order in full.

13           I declare under penalty of perjury under the laws of the United States of America the

14   foregoing is true and correct to the best of my knowledge.

15
             Executed on March 22, 2019 at Northbrook, Illinois.
16

17
                                           By:
                                                   ~ .-J P fj.;/\-JJ
                                                   Andrew P. Bleiman
18

19

20

21

22

23

24

25



     DECLARATION OF ANDREW P. BLEIMAN, ESQ.                            Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
     SUBMITTED IN SUPPORT OF PLAINTIFF'S       PETITION                        211 E. McLoughlin Boulevard, Suite 100
     FOR FEES - page 3                                                                                     PO Box 611
                                                                                           Vancouver, WA 98666-06\\
                                                                                                        (360) 750-7547
             Case 3:17-cv-05760-BHS Document 159 Filed 03/29/19 Page 4 of 4



                                    CERTIFICATE OF SERVICE

 2          I hereby certify that on March 29,2019, I caused the foregoing to be electronically with
 3
     the Clerk of Court using the CM/ECF      system which will electronically         send Notice to all
 4
     Counsel of Record.
 5

 6                                                      MARKS & KLEIN

 7                                                      s/ Andrew P. Bleiman
                                                        Andrew P. Bleiman (admitted pro hac vice)
 8                                                      1363 Shermer Road, Suite 318
                                                        Northbrook, Illinois 60062
 9
                                                        Telephone: (312) 206-5162
                                                        E-mail: andrew@marksklein.com
10
                                                                Attorney for Plaintiff
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


     DECLARATION   OF ANDREW P. BLEIMAN, ESQ.
                                                                    Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
     SUBMITTED IN SUPPORT OF PLAINTIFF'S    PETITION                        211 E. McLoughlin Boulevard, Suite 100
     FOR FEES - page 4                                                                                  POBox611
                                                                                        Vancouver, WA 98666-0611
                                                                                                     (360) 750-7547
